Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Friedler (5,839,577) in view of Ford (US 2016/0213132) or Rose (US 2008/0041906). Regarding claim 1, Friedler discloses a ball carrying bag comprising a plurality of panels (note Figure 4) that are attached together to form the bag. Note Figure 3 showing an opening (18). Note column 3, lines 57-60 stating that the outer shell (12) is made from a water resistant material such as polyester canvas. Friedler also states that the panels comprise an inner layer made from an absorbent and porous material such as terry cloth or a water resistant material such as nylon. Note column 4, lines 32-46.  However, Friedler lacks the teaching for forming the inner layer from a monolithic polyurethane sheet.
Both Ford and Rose teach bag constructions comprising a nylon material.  Note paragraph [0046] of Ford stating that the bag is made from a single piece of material such as nylon or in the alternative polyurethane.  Ford teaches a desirability to use a water resistant material for preventing water transmission if the bag is set down on a wet surface.  Note paragraph [0080] of Rose stating that the bag may be constructed of a nylon material with a polyurethane film laminated thereto in order to provide a water-resistant coating.  Thus, given Friedler’s statement of desirability for his ball bag to be water resistant and both Ford’s and Rose’s teachings that it is known in the art of carry bags to use polyurethane as a water resistant material, it would have been obvious to one of ordinary skill in the art to either replace the nylon layer with a polyurethane layer or to apply a polyurethane coating to the nylon layer in order to provide improved water-resistant properties to the carry bag.  It would have been obvious to one of ordinary skill in the art to provide the polyurethane as a monolithic layer (i.e., a single coating or layer) in order to prevent any moisture from leaking through the layer.  
Regarding claim 4, note Figures 1 and 2 of Friedler showing the opening along a medial region of the cover.
Regarding claim 7, note Figures 1 and 2 of Friedler showing a handle (22) for the cover.
Regarding claim 8, the fastener as taught by Friedler comprises a zipper.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Friedler (5,839,577) in view of Ford (US 2016/0213132) or Rose (US 2008/0041906), each further in view of Bogle (6,095,390). Regarding claims 2 and 3, Friedler teaches a ball carrying bag but lacks the teaching for the panels to be overlapping panels that are sewn together. Bogle reveals that it is known in the art of ball carrying bags that the bag may be formed of panels (26, 28) that are sewn together. Note Figures 4 and 6 and column 3, lines 30-52 and column 4, lines 17-37. Also, note Figure 5 and column 4, lines 38-46 stating that the cover may comprise two half panels. The embodiment of Figure 5 of Bogle is similar to that of Friedler in showing the cover comprising two half panels. The embodiment of Figure 4 of Bogle shows an alternative arrangement comprising a plurality of petal shaped panels. It would have been obvious to one of ordinary skill in the art to form the cover of Friedler from the plurality of petal shaped panels instead of the two half panels in order to provide an alternative arrangement of panels for forming the spherical cover. Regarding the limitation for the panels to be overlapping, the examiner takes official notice that it is well known in the art of sewing to overlap the panels in order to facilitate sewing of the panels together.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler (5,839,577) in view of Ford (US 2016/0213132) or Rose (US 2008/0041906), each further in view of Sullivan (US 2002/0103046). Regarding claim 5, Friedler teaches the use of polyester as the outer layer for the ball cover. However, Friedler lacks the teaching for the polyester to be a polyethylene terephthalate as recited. Sullivan reveals that it is known in the art of sports articles to use polyester such as polyethylene terephthalate. Note paragraph [0022] stating that the polyethylene terephthalate provides sufficient flexibility and resilience to conform readily to the shape of the object. It would have been obvious to one of ordinary skill in the art to use polyethylene terephthalate as the polyester for the outer layer of the cover in order to provide a sheet-like material that is sufficiently flexible and resilient.
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that the combination of Friedler in view of Molinari is not properly combinable to meet the claim limitations as Molinari is directed to a sports ball and Friedler is directed to a ball cover for carrying a sports ball.  These arguments have been fully considered but are deemed to be moot as the reference to Molinari has been removed from the instant rejections.  It is noted that the references to Ford and Rose have been applied as teachings that it is known in the art of carry bags to use polyurethane material for its water-resistance properties.  Given the suggestion by Friedler to provide a water-proof material as the inner layer for his carry bag and Ford’s and Rose’s teaching that it is known to use polyurethane as a water-proofing material, it would have been obvious to one of ordinary skill in the art to either replace the nylon layer with a polyurethane layer or to apply a polyurethane coating to the nylon layer in order to provide improved water-resistant properties to the carry bag.  
It is noted that the examiner’s Official Notice taken in the previous Office Action has been taken to be admitted prior art because the applicant did not traverse the examiner's assertion.  Note MPEP 2144.03.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711